DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marella (Marella et al., Optimization of FinFET-based Circuits Using a Dual Gate Pitch Technique, ICCAD, 2015) in view of Chang (US 2017/0076989).
Regarding claim 1, Marella discloses, in FIGS. 1 and 3(a) and in related text, a semiconductor device, comprising: 

a gate structure (vertical lines in pull-up/down transistors) on the active fins, the gate structure extending in a second direction perpendicular to the first direction to cross over the active fins; and wherein the gate structure is formed in plurality (see Marella, pages 1-2).
Marella does not explicitly disclose a plurality of first insulation structures extending in the second direction in parallel with the gate structure, the first insulation structures being spaced apart from both sides in the first direction of the gate structure, respectively, wherein the gate structure is formed with only one each being formed between two adjacent ones of the first insulation structures with the two adjacent ones of the first insulation structures having a same structure, not disposed at ends of the active fins and penetrating through the active fins, and wherein lower surfaces of the first insulation structures are lower than lower surfaces of the active fins, and upper surfaces of the first insulation structures and the gate structure are coplanar with each other.
Chang teaches insulation structure (124) extending in parallel with and between a pair of two adjacent gate structures (126a, 126c), the insulation structure being spaced apart from both sides of the gate structure, the insulation structure not disposed at ends of active fin (104) and penetrate through the active fin, wherein lower surface of the insulation structure are lower than lower surface (at 107) of the active fin, and upper surfaces of the insulation structure and the gate structure are coplanar with each other 
Marella and Chang are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Chang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marella to include a plurality of first insulation structures extending in the second direction in parallel with the gate structure, the first insulation structures being spaced apart from both sides in the first direction of the gate structure, respectively, wherein the gate structure is formed with only one each being formed between two adjacent ones of the first insulation structures with the two adjacent ones of the first insulation structures having a same structure, not disposed at ends of the active fins and penetrating through the active fins, and wherein lower 
Regarding claim 5, Marella in view of Chang teaches the device of claim 1.
Chang teaches wherein the active fin (104) includes a recess between the insulation structure (124) and the gate structure (126a, 126c), and an epitaxial pattern (108) serving as an impurity region is formed in the recess (see Chang, FIG. 10, [0015]), in order to form source/drain region (see Chang, [0015]). Thus Chang teaches wherein each of the active fins includes a recess between each of first insulation structures and the gate structure, and a first epitaxial pattern serving as an impurity region is formed in the recess.
Regarding claims 9-11, Marella in view of Chang teaches the device of claim 1.
Chang teaches first spacers (112) on sidewalls of the gate structure (126a, 126c); and second spacers (112) on sidewalls of the first insulation structures (124), wherein the first spacers include a material substantially the same as a material of the second spacers, wherein the first and second spacers include silicon nitride or silicon oxynitride (see Chang, FIG. 10, [0013], [0019]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Marella in view of Chang, and further in view of Zhu (US 2016/0268392, hereinafter Zhu’392).
Regarding claims 2-4, Marella in view of Chang teaches the device of claim 1.

Chang also teaches contact contacting the impurity region (see Chang, [0029]). 
Chang does not explicitly teach a contact plug contacting the impurity region, wherein an upper surface of the contact plug is coplanar with the upper surfaces of the first insulation structures and the gate structure, wherein the contact plug is formed between each of the first insulation structures and the gate structure, and the contact plug is spaced apart from a side of each of the first insulation structures and the gate structure.
Zhu’392 teaches a contact plug (1048) contacting the impurity region (1032), wherein an upper surface of the contact plug is coplanar with the upper surfaces of the first insulation structures (1046) and the gate structure (1040), wherein the contact plug is formed between each of the first insulation structures and the gate structure, and the contact plug is spaced apart from a side of each of the first insulation structures and the gate structure (see Zhu’392, FIG. 21, [0051], [0055], [0059]-[0060]).
Marella and Zhu’392 are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Zhu’392 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Marella to include a contact plug .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Marella in view of Chang, and further in view of Liaw (US 2016/0020210).
Regarding claims 6 and 7, Marella in view of Chang teaches the device of claim 5.
Chang teaches the first epitaxial pattern (see discussion on claim 5 above).
Chang does not explicitly teach wherein the first epitaxial pattern includes a silicon germanium doped with p-type impurities; wherein the first epitaxial pattern includes silicon doped with n-type impurities.
Liaw teaches wherein the first epitaxial pattern includes a silicon germanium doped with p-type impurities (boron); wherein the first epitaxial pattern includes silicon doped with n-type impurities (phosphorous) (see Liaw, [0026]).
Marella and Liaw are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Liaw because they are from the same field of endeavor.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marella in view of Chang, and further in view of Yuan (US 2012/0139062).
Regarding claim 8, Marella in view of Chang teaches the device of claim 1.
Marella and Chang do not explicitly disclose or teach wherein the gate structure includes a gate insulation pattern, a conductive pattern, an electrode pattern and a hard mask sequentially stacked, and wherein the conductive pattern includes a metal for adjusting a threshold voltage.
Yuan teaches wherein the gate structure includes a gate insulation pattern (11), a conductive pattern (12), an electrode pattern (13) and a hard mask (14) sequentially stacked, and wherein the conductive pattern includes a metal for adjusting a threshold voltage (see Yuan, FIG. 12, [0062]-[0063], [0065], [0069], [0073]).
Marella and Yuan are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Yuan because they are from the same field of endeavor.
.
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marella in view of Chang, and further in view of Zhu (US 2009/0127626, hereinafter Zhu’626).
Regarding claim 12, Marella in view of Chang teaches the device of claim 1.
Chang teaches the first insulation structure including silicon nitride or silicon glass (see Chang, [0020], [0026]).
Chang does not explicitly teach wherein each of the first insulation structures includes an insulation material for applying a tensile stress or an insulation material for applying a compressive stress.
Zhu’626 teaches insulation structure including an insulation material (70, silicon nitride) for applying a tensile stress or an insulation material (80, silicon glass) for applying a compressive stress (see Zhu’626, FIG. 8B, [0123]). Thus Zhu’626 teaches wherein each of the first insulation structures includes an insulation material for applying a tensile stress or an insulation material for applying a compressive stress.
Marella and Zhu’626 are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Marella to include wherein each of the first insulation structures includes an insulation material for applying a tensile stress or an insulation material for applying a compressive stress, as taught by Zhu’626, in order to enhance performance of MOSFET (see Zhu’626, [0002]-[0004]).
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marella (Marella et al., Optimization of FinFET-based Circuits Using a Dual Gate Pitch Technique, ICCAD, 2015) in view of Chang (US 2017/0076989), Liaw (US 2016/0020210), and Zhu (US 2009/0127626, hereinafter Zhu’626).
Regarding claim 15, Marella discloses, in FIGS. 1 and 3(a) and in related text, a semiconductor device, comprising: 
a substrate including a first region and a second region (pull-up and pull-down transistors in FIG. 1); 
a plurality of active fins (horizontal lines) in the first region and the second region, wherein each of the plurality of active fins protrudes from a substrate, and extends in a first direction; 
a gate structure (vertical lines) on the active fins in the first and second regions, the gate structure extending in a second direction perpendicular to the first direction to cross over the active fins, wherein the gate structure is formed in plurality (see Marella, pages 1-2). 
Marella does not explicitly disclose

a plurality of second insulation structures extending in the second direction in parallel with the gate structure formed in the second region, the second insulation structures being spaced apart from both sides in the first direction of the gate structure formed in the second region, respectively, 
wherein the gate structure is formed with only one each being formed between two adjacent ones of the merged insulation structures, 
wherein lower surfaces of all the first insulation structures are lower than lower surfaces of the active fins, and upper surfaces of the merged insulation structure and the gate structure are coplanar with each other.
Chang teaches insulation structure (124) extending in parallel with and between a pair of two adjacent gate structures (126a, 126c), the insulation structure being spaced apart from both sides of the gate structure, wherein lower surface of the insulation structure are lower than lower surface (at 107) of the active fin (104), and upper surfaces of the insulation structure and the gate structure are coplanar with each other (see Chang, FIG. 10, [0013], [0023], [0026]-[0027], [0030]). Thus Chang teaches, with an insulation structure between each pair of two adjacent gate structures of Marella, a plurality of first insulation structures extending in the second direction in parallel with the gate structure formed in the first region, the first insulation structures being spaced apart from both sides in the first direction of the gate structure formed in 
Marella and Chang are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Chang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marella to include a plurality of first insulation structures extending in the second direction in parallel with the gate structure formed in the first region, the first insulation structures being spaced apart from both sides in the first direction of the gate structure formed in the first region, respectively; and a plurality of second insulation structures extending in the second direction in parallel with the gate structure formed in the second region, the second insulation structures being spaced apart from both sides in the first direction of the gate structure formed in the second region, respectively, wherein the gate structure is formed with only one each being formed between two adjacent ones of the merged insulation structures, wherein lower surfaces of all the first insulation structures are lower than lower surfaces 
Marella and Chang do not explicitly disclose or teach wherein an end portion in the second direction of one of the first insulation structures contacts an end portion in the second direction of one of the second insulation structures, and the first and second insulation structures are merged into one merged insulation structure crossing over both of the first and second regions.
Liaw teaches wherein an end portion in the second direction of one of the first insulation structures contacts an end portion in the second direction of one of the second insulation structures, and the first and second insulation structures are merged into one merged insulation structure (224) crossing over both of the first and second regions (102, 104) (see Liaw, FIG. 5A, [0015], [0034]. Note that pull-up/down circuits are commonly implemented with PMOS/NMOS transistors).
Marella and Liaw are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Liaw because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marella to include wherein an end portion in the second direction of one of the first insulation structures contacts an end portion in the second direction of one of the second insulation structures, and the first and second insulation structures are merged into one merged insulation structure crossing over both 
Chang does not explicitly teach wherein the first insulation structures include a first material and the second insulation structures include a second material different from the first material.
Zhu’626 teaches insulation structure including an insulation material (70, silicon nitride) for applying a tensile stress or an insulation material (80, silicon glass) for applying a compressive stress (see Zhu’626, FIG. 8B, [0123]). Thus Zhu’626 teaches wherein each of the first insulation structures includes an insulation material for applying a tensile stress or an insulation material for applying a compressive stress. Thus Zhu’626 teaches wherein the first insulation structures include a first material and the second insulation structures include a second material different from the first material.
Marella and Zhu’626 are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Marella with the features of Zhu’626 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marella to include wherein each of the first insulation structures includes an insulation material for applying a tensile stress or an insulation material for applying a compressive stress. Thus Zhu’626 teaches wherein the first insulation structures include a first material and the second insulation structures 
Regarding claim 20, Marella in view of Chang, Liaw, and Zhu’626 teaches the device of claim 15.
Chang teaches first spacers including a first material (112) on sidewalls of the gate structure (126a, 126c); and second spacers (112) including a second material substantially the same as the first material on sidewalls of the first insulation structures (124) (see Chang, FIG. 10, [0013], [0019]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marella in view of Chang, Liaw, and Zhu’626, and further in view of Zhu (US 2016/0268392, hereinafter Zhu’392).
Regarding claims 16-18, Marella in view of Chang, Liaw, and Zhu’626 teaches the device of claim 15.
Chang teaches impurity region (108) doped with p-type impurities or n-type impurities between gate structure (126a, 126c) and insulation structure (124) for p-type or n-type transistors, wherein active fin (104) includes recess between the insulation structure and the gate structure, and epitaxial pattern serving as the impurity region is formed in the recess (see Chang, FIG. 10, [0015]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15. Since Marella discloses the first region of pull-up transistors and the second region of pull-down transistors (see Marella, FIG. 1), and pull-up transistors are commonly implemented with p-type transistors and pull-down transistors are commonly 
Chang teaches contact contacting the impurity region (see Chang, [0030]).
Chang does not explicitly teach a first contact plug contacting the first impurity region; a second contact plug contacting the second impurity region, wherein upper surfaces of the first and second contact plugs are coplanar with the upper surfaces of the first and second insulation structures and the gate structure.
Zhu’392 teaches a contact plug (1048) contacting the impurity region (1032), wherein an upper surface of the contact plug is coplanar with the upper surfaces of the insulation structures (1046) and gate structure (1040) (see Zhu’392, FIG. 21, [0051], [0055], [0059]-[0060]). Thus Zhu’392 together with Marella and Chang teaches a first contact plug contacting the first impurity region; a second contact plug contacting the second impurity region, wherein upper surfaces of the first and second contact plugs are coplanar with the upper surfaces of the first and second insulation structures and the gate structure.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Marella to include a first contact plug contacting the first impurity region; a second contact plug contacting the second impurity region, wherein upper surfaces of the first and second contact plugs are coplanar with the upper surfaces of the first and second insulation structures and the gate structure, as taught by Zhu’392, in order to form contact to source/drain regions by deposition followed by planarization (see Zhu’392, [0059]-[0060]).
Claim 19 is rejected under 35 U.S.C. as being unpatentable over Marella in view of Chang, Liaw, and Zhu’626, further in view of Yuan (US 2012/0139062).
Regarding claim 19, Marella in view of Chang, Liaw, and Zhu’626 teaches the device of claim 15.
Marella, Chang, Liaw and Zhu’626 do not explicitly disclose or teach wherein the gate structure includes a gate insulation pattern, a conductive pattern, an electrode pattern and a hard mask sequentially stacked, and wherein the conductive pattern includes a metal for adjusting a threshold voltage.
Yuan teaches wherein the gate structure includes a gate insulation pattern (11), a conductive pattern (12), an electrode pattern (13) and a hard mask (14) sequentially stacked, and wherein the conductive pattern includes a metal for adjusting a threshold voltage (see Yuan, FIG. 12, [0062]-[0063], [0065], [0069], [0073]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Marella to include wherein the gate structure includes a gate insulation pattern, a conductive pattern, an electrode pattern and a hard mask sequentially stacked, and wherein the conductive pattern includes a metal for adjusting a threshold voltage, as taught by Yuan, in order to form a functioning gate structure and use the hard mask to protect from further etching process steps (see Yuan, [0071], [0078]).
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Examiner, Art Unit 2811